DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on March 28, 2022 and the Request for Continued Examination submitted on April 26, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 16-22, and 25-28 are pending. Claims 1-15, 23, and 24 are cancelled. Claims 17 and 18 are withdrawn. Claims 16, 19-22, and 25-28 are under consideration in this action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Claim Objections
Claim 16 is objected to because of the following informalities: it is noted that line 2 of the claim recites the active step “contacting,” whereas in the second the last line, the step is referred to as “the application.” To put the claim in better form and improve consistency, Examiner suggests either amending “contacting” in line 2 to “applying to,” or amending “the application” in the second to last line to “the contact.”
Further regarding claim 16, to put the claim in better form, Examiner suggests writing out what the abbreviation “PPO” stands for before the first use of the abbreviation in line 1 of claim 16. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 19-22, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to a method for controlling the growth of PPO resistant weeds by contacting such weeds or their habitat with tiafenacil, a PPO inhibitor herbicide, and wherein the PPO resistant weeds contain a ΔG210 mutation in the Protox enzyme conferring resistance to PPO-inhibiting herbicides. Futher, it is noted that the instant application defines “controlled” to mean that in visual rating the weed control is > 90% of weed suppression or eradication as determined 2 weeks after treatment (para.0036).
Applicant only discloses examples on a single species of weed, Amaranthus tamariscinus, and discloses only one application rate of tiafenacil and one biotype of A. tamariscinus that is PPO resistant and was confirmed to contain the ΔG210 mutation that demonstrated control of the weed as defined by the instant Specification. The instant Specification’s Table 3 shows the results of tiafenacil applied at 4 g/ha to two biotypes of Amaranthus tamariscinus confirmed to contain the ΔG210 mutation (biotypes 3 and 4). As shown in Table 3, the tiafenacil when applied at 4 g/ha only controlled biotype 3.
The instant Specification defines “PPO resistant weeds” to refer to a plant that, in relation to a treatment with an appropriate or over-appropriate rate of PPO-inhibiting herbicide application, has inherited, developed, or acquired an ability (1) to survive that treatment, if it is one that is lethal to (i.e. eradicates) the wild type weed; or (2) to exhibit significant vegetative growth or thrive after that treatment, if it is one that suppresses growth of the wild-type weed (P.G. Pub., para.0031-0033). Furthermore, the instant Specification discloses that although compounds of formula (I) (e.g., tiafenacil, a PPO inhibitor herbicide) are known in the art, acceptable efficacy of compounds of formula (I) against PPO resistant weeds is unknown (para.0007).
Applicant fails to describe a representative number of PPO resistant weeds that are controlled by the instantly claimed method, and fails to describe a representative number of application rates of the tiafenacil that would provide control of PPO resistant weeds. Furthermore, Applicant fails to describe the critical features of the method (e.g., application rate) and structural or critical features common to the PPO resistant weeds that are able to be controlled by tiafenacil. Furthermore, given the lack of description of the necessary elements essential for the control of the growth of PPO resistant weeds with tiafenacil, it remains unclear what features identify PPO resistant weeds capable of being controlled by the tiafenacil, a PPO inhibitor, and at what application rate. Thus, the instant Specification fails to provide an adequate written description to support the breadth of the claim.

Claims 16, 19-22, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the application of a specific application rate of tiafenacil (compound of formula (I).1 as shown in claim 16) to control a specific biotype of PPO resistant Amaranthus tamariscinus containing the ΔG210 mutation, does not reasonably provide enablement for the application of tiafenacil at any application rate to control any PPO resistant weeds containing a ΔG210 mutation in the Protox enzyme. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
An analysis based upon the most relevant Wands factors is set forth below. 

	To be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In Genentech Inc. v. Novo Nordisk 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997); In re Wright 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993),. See also Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir. 1991); In re Fisher 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). Further, in In re Wands 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) the court stated: 
	Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman (230 USPQ 546, 547 (Bd. Pat App Int 1986)). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.


Breadth of Claims
	Applicant’s claims are broad. The claims are directed to a method for controlling the growth of PPO resistant weeds by contacting such weeds, parts thereof, propagation material thereof, or habitat thereof with tiafenacil (compound of formula (I).1), wherein the PPO resistant weeds contain a ΔG210 mutation in the Protox enzyme conferring resistance to PPO-inhibiting herbicides; and wherein the application of the tiafenacil is during and/or after the emergence of the PPO resistant. 
The claims do not recite an application rate of the tiafenacil, and not all of the claims recite what PPO resistant weeds are being controlled. While claims 20-22 recite specific PPO resistant weeds, they are not commensurate in scope with the working examples in the instant Specification. 
The instant Specification defines “PPO resistant weeds” to refer to a plant that, in relation to a treatment with an appropriate or over-appropriate rate of PPO-inhibiting herbicide application, has inherited, developed, or acquired an ability (1) to survive that treatment, if it is one that is lethal to (i.e. eradicates) the wild type weed; or (2) to exhibit significant vegetative growth or thrive after that treatment, if it is one that suppresses growth of the wild-type weed (P.G. Pub., para.0031-0033). Further, the instant application defines “not controlled” to mean that in a visual rating the weed control (herbicidal effect) is < 70% of weed suppression or eradication as determined 2 weeks after treatment; and “controlled” to mean that in visual rating the weed control is > 90% of weed suppression or eradication as determined 2 weeks after treatment (para.0036).

Nature of the Invention/State of the Prior Art
As discussed in the instant Specification, herbicide resistant weeds present a serious problem for efficient weed control because such resistant weeds are increasingly widespread and weed control by the application of herbicides is no longer effective (P.G. Pub., para.0002). The instant Specification defines “PPO resistant weeds” to refer to a plant that, in relation to a treatment with an appropriate or over-appropriate rate of PPO-inhibiting herbicide application, has inherited, developed, or acquired an ability (1) to survive that treatment, if it is one that is lethal to (i.e. eradicates) the wild type weed; or (2) to exhibit significant vegetative growth or thrive after that treatment, if it is one that suppresses growth of the wild-type weed (P.G. Pub., para.0031-0033).
Furthermore, the instant Specification discloses that although compounds of formula (I) (e.g., tiafenacil, a PPO inhibitor herbicide) are known in the art, acceptable efficacy of compounds of formula (I) against PPO resistant weeds is unknown (para.0007).

Level of One of Ordinary Skill & Predictability/Unpredictability in the Art
	MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).   

	As noted above, “PPO resistant weeds” refer to a plant that, in relation to a treatment with an appropriate or over-appropriate rate of PPO-inhibiting herbicide application, has inherited, developed, or acquired an ability (1) to survive that treatment, if it is one that is lethal to (i.e. eradicates) the wild type weed; or (2) to exhibit significant vegetative growth or thrive after that treatment, if it is one that suppresses growth of the wild-type weed. Thus, there is unpredictability in the art with respect to whether a particular PPO inhibitor herbicide would control, as defined by the instant Specification, PPO resistant weeds.

Guidance/Working Examples
	The instant Specification appears to only provide examples of the application of tiafenacil on 4 biotypes of PPO resistant Amaranthus tamariscinus, and only tests an application rate of 4 g/ha on the claimed PPO resistance-causing mutation (P.G. Pub. para.0458-0464; Tables 2 and 3), which is not commensurate in scope with the instant claims. It is noted that the instant application defines “not controlled” to mean that in a visual rating the weed control (herbicidal effect) is < 70% of weed suppression or eradication as determined 2 weeks after treatment; and “controlled” to mean that in visual rating the weed control is > 90% of weed suppression or eradication as determined 2 weeks after treatment (para.0036).
	With regards to the data shown in Table 2, it is noted that it is unclear what mechanism causes the PPO resistance in biotypes 1 and 2. As shown in Table 2, tiafenacil only controlled PPO resistant biotype 1 when applied at a rate of 4 g/ha. Tiafenacil did not control PPO resistant biotype 1 when applied at 2 g/ha. Tiafenacil also did not control PPO resistant biotype 2 at either 2 g/ha or 4 g/ha. Thus, it appears that even amongst the same species, the claimed methods as currently written are unpredictable, and would require a person having ordinary skill in the art to engage in unduly burdensome experimentation.
	The data shown in Table 3 shows the results of tiafenacil applied at 4 g/ha to two biotypes of Amaranthus tamariscinus confirmed to contain the ΔG210 mutation (biotypes 3 and 4). As shown in Table 3, the tiafenacil when applied at 4 g/ha only controlled biotype 3. Thus, it appears that even within the same species having the ΔG210 mutation, the claimed methods as currently written are unpredictable and requires a person having ordinary skill in the art to engage in unduly burdensome experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation “auxiliaries customary for formulating crop protection agents.” The term “customary” is a subjective term and renders the claim indefinite because what one person considers to be “customary” may not necessarily be considered “customary” to another; and there does not appear to be definition of what auxiliaries are and are not encompassed by the aforementioned limitation. Thus, it is unclear what auxiliaries are and are not encompassed by the phrase “auxiliaries customary for formulating crop protection agents,” and the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. 

Conclusion
	Claims 16, 19-22, and 25-28 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA A SHIN/Primary Examiner, Art Unit 1616